Citation Nr: 0527917	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  95-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).   

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971 and from August 1971 to June 1972. 

This appeal arises to the Board of Veterans' Appeals (Board) 
from a rating decision issued in June 1993 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that determined that new and material evidence was 
not submitted and denied an application to reopen a claim of 
entitlement to service connection for PTSD. 

The Board remanded the case in December 1998 and again in 
August 2003.  The case has been returned to the Board for 
appellate review.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  VA has and obtained all relevant evidence needed for an 
equitable disposition of, and adequately notified the veteran 
of the evidence necessary to substantiate, the issues 
addressed in this decision.

2.  By rating decision of June 1991, the RO denied service 
connection for PTSD and properly notified the veteran of that 
decision.  

3.  The veteran did not appeal the June 1991 decision and it 
became final.

4.  Evidence received at the RO since June 1991 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  It is at least as likely as not that the veteran 
participated in combat with an enemy of the United States.  

6.  The competent medical evidence of record includes a 
diagnosis of PTSD, based on combat.


CONCLUSIONS OF LAW

1.  The June 1991 RO rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for PTSD, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

New and Material Evidence 

In June 1991, the RO denied service connection for PTSD.  The 
veteran and his representative were notified of that decision 
in a letter from the RO, and did not timely appeal.  Thus, 
the rating decision became final.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156(a), 3.160, 20.200, 20.201, 20.202, 
20.301(a), 20.1103 (2005).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The application to reopen the claim was received 
prior to that date and therefore will be evaluated using the 
earlier-more liberal-version of the regulation which 
states:

New and material evidence is evidence that has not 
been previously submitted to agency decision 
makers that bears directly and substantially upon 
the specific matter under consideration, that is 
neither cumulative nor redundant and that, by 
itself, or in connection with evidence previously 
assembled, is so significant that it must be 
considered to fairly decide the merits of the 
claim.  

38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the June 1991 
RO rating decision consists of service medical records 
(SMRs), other service documents, VA clinical records, and 
private medical records.  The SMRs show complaints of anxiety 
and the VA clinical records reflect a diagnosis of PTSD due 
to stressful events in Vietnam.  Personnel records establish 
that the veteran served in Vietnam from December 20, 1970, to 
July 21, 1971, as a field wireman and radioman, and that he 
was awarded the Vietnam Service Medal (VSM).  These records 
also reflect that he participated in Counteroffensive Phase 
VII, and in the 15th unnamed campaign.  He was assigned to A 
Battery, 1st Battalion, 39th Artillery until May 8, 1971, and 
then was assigned to Headquarters Battery of the same 
battalion and regiment until he left Vietnam.  

In March 1991, the veteran reported having seen dead bodies 
and that a friend was killed in Vietnam. 

These records and statements do not conclusively establish 
participation in combat.  None of these records contains 
independent evidence tending to corroborate any stressful 
event upon which the PTSD diagnosis is based.  

The Board must review the evidence submitted since the June 
1991 RO decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
results in a more complete record for evaluating the service 
connection claim.  The evidence submitted since then includes 
evidence of participation in combat and additional 
information concerning his stressors. 

A February 1993 VA outpatient treatment report reflects that 
the veteran reported having served at Fire Base (FB) Barbara 
for 7 to 8 months, at FB Nancy for one month, and on truck 
convoy duty around Quang Tri for two months.  He was 
subjected to rocket and mortar attacks and he saw dead 
Vietnamese.  He also loaded cannons as part of his job.  
These additional details provide a more complete record for 
evaluating the claim.

In December 2004, VA's Appeals Management Center (AMC) 
received Army histories from National Archives and Records 
Administration (NARA) that reflect that the veteran's unit 
certainly participated in combat.  While reports specifically 
mentioning combat at FB Barbara and FB Nancy are dated prior 
to the veteran's time in Vietnam, these reports do suggest 
the veteran's personal participation in combat.  

Because the above-mentioned evidence relates to a key issue 
in the case, and because it had not been of record prior to 
December 2004, it is certainly new and material evidence, 
that is, it is neither cumulative nor redundant, it is so 
significant it should be considered to fairly evaluate the 
claim, and it results in a more complete record for 
evaluating the claim.  

Accordingly, as new and material evidence has been presented, 
the veteran's claim for service connection for PTSD is 
reopened and must be considered in light of all the evidence, 
both old and new, with evaluation of the probative value of 
the evidence.  

Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997; see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The record in this case shows that a PTSD diagnosis has been 
given.  The PTSD diagnosis assumes that the veteran 
experienced specific combat-related stressors.  Thus, medical 
experts have considered the combat-related stressors alleged 
by the veteran, and have diagnosed PTSD based on those 
stressors.  38 C.F.R. §§ 3.304(f), 4.125; West (Carlton) v. 
Brown, 7 Vet. App. 70, 79 (1994).    

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran reported, among others, surviving mortar and 
rocket attacks.  He does not recall precise dates or 
locations of these event.  His personnel records do not 
conclusively establish those facts or conclusively establish 
his participation in combat.  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  The Board points out that 38 U.S.C.A. § 7104(a), (c) 
states "The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department."  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion of combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.  The opinion notes that whether 
a particular statement in service department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2005).

NARA indicated that an additional 93 pages of unit history 
was available for a price; however, the AMC did not order 
these reports.  Unit records that NARA did supply free of 
charge do marginally support the claim of participation in 
combat, however.  The veteran reported having survived mortar 
attacks.  Unit records do reflect occasional mortar attacks.  

In Cohen v. Brown, 10 Vet. App. 128, 139 (1997) the Court 
stressed that "mortar fire" "might be construed as combat 
related."  The only unit report relevant to the veteran's 
time in Vietnam is an entry dated "1 November 70 to 30 April 
71."  The history supplied therein suggests that previously 
described combat activity continued throughout the relevant 
time period.  Thus, the Board finds it reasonable to 
conclude, even without additional unit reports, that it is at 
least as likely as not that mortar attacks occurred during 
the veteran's tour of duty in Vietnam.

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board in a decision that had denied 
service connection for PTSD on the basis of no confirmed 
stressor.  In Pentecost, the veteran submitted evidence of a 
rocket attack on his unit.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because the veteran has submitted independent evidence of the 
occurrence of claimed mortar attacks upon his unit.

The veteran also reported seeing dead bodies.  Unit reports 
note that many unit members were killed in action, albeit 
prior to the veteran's tour of duty.  Although the unit 
reports tend to support his allegation of seeing bodies 
(which was a claimed stressor), this in itself is not 
evidence of combat, but rather evidence of a claimed non-
combat stressor, which, in effect, would also help him 
substantiate his claim.  

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the 
evidence, including an assessment of the credibility, 
probative value, and relative weight of the evidence, the 
Board finds that it is at least as likely as not that the 
veteran did engage in combat with the enemy.  Because the 
evidence favors the claim, the Board will grant service 
connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


